Citation Nr: 0824898	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
detached retina of the left eye due to VA cataract surgery in 
January 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to May 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.

When the case was last before the Board in May 2007, it was 
remanded for additional development.

In June 2008 additional evidence was received at the Board in 
conjunction with the veteran's appeal.  Although no waiver of 
RO consideration of this evidence was included, the Board 
finds that remand for RO consideration is unnecessary.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board does not 
have authority to consider evidence in the first instance); 
38 C.F.R. § 20.1304 (2004).  Specifically, a review of the 
recently received records reveals the records are either 
cumulative or duplicative of documents already contained in 
the claims file and considered by the RO.


FINDING OF FACT

The detached retina of the veteran's left eye is not the 
result of an event not reasonably foreseeable, carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the furnishing 
of medical treatment, to include the January 1998 cataract 
surgery. 


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151, for a detached retina of the left eye due to 
VA cataract surgery, have not been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a letter dated in July 2003, issued prior to 
the decision on appeal, as well as in a letter dated in June 
2007, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for entitlement to compensation under 38 U.S.C.A. § 1151, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  An additional letter requesting evidence to 
substantiate his claim was issued in April 2004.  The June 
2007 letter advised the veteran of the evidence needed to 
establish a disability rating and effective date.  The claim 
was last readjudicated in April 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, hearing testimony, and 
Social Security Administration records.  Moreover, in a March 
2008 correspondence, the veteran indicated that he had no 
other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for entitlement to 
compensation under 38 U.S.C.A. § 1151, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The veteran was an active participant in the 
claims process by submitting argument, evidence, and hearing 
testimony.  He was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Legal Criteria

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims that he developed a detached retina of the 
left eye as a result of the January 1998 cataract surgery 
performed by VA.  He asserts that the implant was not put in 
correctly, ultimately resulting in a detached retina and 
vision loss.

In January 1998 the veteran underwent surgery to remove a 
cataract in his left eye.  Since then he reports having had 
infections, blurriness, and eventually a detached retina in 
August 2000.  The record reflects that prior to the January 
1998 VA surgery, the veteran's vision in the left eye was 
20/200.  A January 1998 VA progress note indicates that the 
surgical risks, including pain, blurriness, diplopia, 
infection, loss of vision, glaucoma, and retinal detachment, 
were discussed with the veteran prior to the surgery.  It was 
also noted that it was stressed to the veteran that the risk 
for retinal detachment was increased due to his age and his 
myopia.  It was then noted that the veteran understood the 
risks and agreed to proceed with the surgery.  

The January 1998 VA operative report indicates that the 
surgery was complicated.  Specifically, it was noted that 
because the veteran was complaining of pain during the 
initiation of the pacoemulsification procedure, the surgery 
was converted to an extracapsular cataract approach.  Also 
noted was that during the irrigation aspiration there was a 
questionable extensive motility of the temporal aspect of the 
capsular bag; therefore, the intraocular lens was placed into 
the anterior chamber (notably without difficulty) instead of 
being placed into the capsular bag.  Thereafter, the surgery 
was completed and the veteran was noted to be in stable 
condition.  

A progress note from the day after surgery indicates that the 
veteran had no visual complaints.  A March 1998 VA progress 
note states that the veteran could see much better.  An April 
1998 VA progress note indicates that the veteran complained 
of irritation in the left eye of two weeks duration, crusting 
in the morning, and photophobia.  The assessment was giant 
papillary conjunctivitis.  An October 1998 progress note 
states that the veteran complained of irritation of the left 
eye lid.  The assessment was loose sutures with giant 
papillary conjunctivitis.  An October 19, 1998, progress note 
states that the conjunctivitis was improving.  

A January 1999 VA progress note indicates no visual problems.  
Vision was noted to be good.  The veteran was instructed to 
return for a check up in one year, or as needed.  An August 
1999 VA progress note indicates the veteran's complaints of 
blurriness in the left eye.  A December 1999 VA progress note 
indicates the veteran's complaints of a decrease in night 
vision, especially while driving.  The veteran said that it 
had recently gotten worse, "since his operation."  The 
impression was "ring like defects possibly due to anterior 
chamber intraocular lens."  

A January 2000 VA progress note states that the veteran had 
giant papillary conjunctivitis.  Progress notes from March 
2000 indicate that the veteran was seen several times for 
uveitis.  The uveitis was treated with steroid eye drops and 
it resolved within a few weeks.  A July 2000 VA progress note 
indicates recurrent iritis of the left eye, secondary to 
questionable anterior chamber intraocular lens.  An August 
2000 VA progress note following up on the iritis states that 
the veteran's left eye was red.  The veteran indicated that 
he had lost vision in his left eye.  The eye was tender and 
irritated.  The assessment was rhegmatogenous retinal 
detachment of the left eye and iritis secondary to anterior 
chamber intraocular lens, left eye.  Thereafter, the veteran 
underwent two surgeries for his detached retina, one in 
August 2000 and one in November 2000.  Vision in his left eye 
following the surgeries was "counting fingers only, which is 
"substantially less than 20/400."  A June 2001 VA progress 
note indicates a diagnosis of chronic anterior uveitis 
secondary to retinal detachment and anterior chamber 
intraocular lens surgeries, left eye.

The October 2003 VA examiner opined that the retinal 
detachment in the left eye was likely related to the cataract 
surgery in January 1998.  However, the examiner stated that 
he could not be certain that the retinal detachment was 
related to any errors made during the January 1998 surgery.  
The examiner explained that retinal detachment is a known 
possible postoperative complication of cataract surgery (one 
percent chance).  The risk increases in cases involving 
posterior capsule rupture.  The examiner went on to state 
that in the veteran's case, the surgery was complicated, but 
the problems encountered during such surgery did not include 
actual rupture of the posterior capsule or vitreous loss, 
which are the most likely factors predisposing a patient to 
retinal tears and detachment.  The examiner also noted that 
the timing is somewhat unusual because in the veteran's case, 
the retinal detachment did not occur until two and a half 
years after the cataract surgery.  This is an unusually long 
interval for there to be a causal connection.  The examiner 
stated that it is possible that the focal excessive mobility 
noted during the surgery was part of a problem that 
contributed to the retinal detachment.  Importantly, however, 
the examiner noted that the veteran went into the cataract 
surgery already having additional risk factors for retinal 
detachment, including moderate myopia and a history of blunt 
trauma in the left eye.  (A January 1997 VA progress note 
states that the veteran recalled an injury to his left eye 
when he was fifteen years old.)

With regard to the veteran's post-operative giant papillary 
conjunctivitis, the October 2003 VA examiner noted that it 
was caused by exposed sutures, which is both a common, minor 
post-operative problem and unrelated to the retinal 
detachment.  The initial uveitis, however, was thought be 
related to the anterior chamber intraocular lens, and thus 
related to the cataract surgery.  But the examiner said that 
it is unlikely to have been related to his retinal detachment 
because it seemed to be controlled with steroid eye drops.  
The examiner last stated that the July 2000 iritis was likely 
an early sign of the retinal detachment because it occurred 
just four days before the detached retina was found.

In considering the veteran's claim, the evidence shows that 
the detached retina of the left eye is likely related to the 
January 1998 cataract surgery performed by VA physicians.  
However, the evidence also shows that a detached retina is a 
reasonably foreseeable consequence of cataract surgery, and 
that the veteran was made aware of this prior to the surgery.  
The evidence further shows that the veteran agreed to undergo 
the surgery despite the risks.  Thus, the claim fails on that 
premise.

There is also no evidence to show that the detached retina is 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance on the part of VA in 
performing the cataract surgery.  Although the surgery was 
noted to be complicated, neither the October 2003 VA 
examination report nor any other medical evidence of record 
contains an opinion that the VA physicians who performed the 
cataract surgery were careless, negligent, lacked proper 
skill, or committed any error.  

In sum, despite the occurrence of the veteran's retinal 
detachment since the surgery, none of the medical evidence 
indicates that it is the result of an event not reasonably 
foreseeable, carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in the furnishing of medical treatment to include the 
January 1998 surgery.  Accordingly, this claim must be 
denied.

The Board acknowledges the veteran's belief that his surgery 
was done incorrectly, resulting in the retinal detachment in 
the left eye.  However, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Finally, the Board notes the veteran's contention that the 
October 2007 supplemental statement of the case (SSOC) 
mentioned medical evidence from a Hartland Regional Medical 
Center, where he has never received treatment.  The SSOC 
noted those records revealed no treatment for his eye 
disability.  Thus, to the extent those records were 
incorrectly cited by the RO, they had no impact on the claim.  
Moreover, the VA examination opinion rendered in this case 
occurred prior to the date of the Hartland records noted in 
the SSOC.  Thus, the examiner's opinion was not based upon 
those purported records.  In summary, to the extent records 
from Hartland Regional Medical Center were improperly 
contained in the claims file and noted on the SSOC, such 
records had no impact on the outcome of the case.

In reaching the conclusions above, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
detached retina of the left eye due to VA cataract surgery in 
January 1998, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


